       Case 2:20-cv-06295-RGK Document 8 Filed 08/04/20 Page 1 of 1 Page ID #:49

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-06295-RGK                                                Date      August 4, 2020
 Title             IN RE BERND SCHAEFERS




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                              Not Reported                                 NA
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                            Not Present
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                              LACK OF PROSECUTION


        On August 3, 2020, an Appeal Deficiency Notice was filed indicating that the Appellant has
failed to file Statement of Issues, Designation of Record and Notice of Transcript, as required by FRBP
8003 and 8009 [7]. The Appeal Deficiency Notice also informed this Court that Appellant has failed to
pay the Filing Fee for Notice of Appeal, despite notification by the Court on July 15, 2020.
.
        Accordingly, the court, on its own motion, orders appellant to show cause in writing on or
before August 14, 2020 why this action should not be dismissed for lack of prosecution.

         IT IS SO ORDERED.




                                                                                                    :
                                                               Initials of Preparer   slw




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
